Title: John Quincy Adams to Abigail Adams, 30 July 1795
From: Adams, John Quincy
To: Adams, Abigail


          
            9.
            My Dear Mamma.
            The Hague 30. July 1795.
          
          I received yesterday your favour of May 25th: not numbered but the fifth that has reached me from you; the four former ones I have acknowledged before.
          The Peace and tranquility of this Country has not hitherto been interrupted since the Revolution, and it is to be hoped that it will continue to be inviolate. The greatest dangers to which it is exposed proceed from the popular Societies, which are very numerous, very restless, and fond of violent measures. They have in several instances already excited popular commotions, but hitherto without the consequences for which they were intended
          But as to a free Government, a Government of Laws, or any Government other than that of opinion, that is of parties, it is not to be expected either in France or in this Country. How many more years they will spend in making Constitutions I know not; But that they will never make a Constitution and execute it is evident to every dispassionate observer. It is impossible to say how long an alchymist, will hunt for the philosopher’s stone without being discouraged, but those who imagine he will find it are blessed with a stronger built faith, than has been allotted to me.
          In my last Letter I mentioned that we should send you the miniatures by that opportunity. They were not finished however in Season to go by that vessel, and we have now recommended them to the care of Captain Gardner of the Lydia, about to sail from Rotterdam to Boston, and by whose conveyance you will receive this Letter. The pictures are both in one small case, addressed to the care of Mr: Smith.
          The likenesses we think will be satisfactory to you, and the execution, will convince you of the talents of the artist. The only part of your directions which we have been unable to perform is with

respect to the hair. To have it introduced on the reverse of a bracelet is beyond the skill of a Dutch Jeweler and we were obliged therefore to supersede that part of your orders.
          The news of any consequence that are stirring in Europe I generally give in my Letters to my father, and as I write to him by this opportunity, I find I have but a small fund left for your entertainment. The essence of our intelligence is that we are well; spending our time as might be expected in Holland, and finding means to be constantly and busily employed though with very little to do.
          I request to be remembered as usual affectionately to all our friends at Quincy, Weymouth and Boston, and remain / your dutiful Son
          
            John Q. Adams.
          
        